Title: To James Madison from Joseph Jones, 29 October 1787
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 29th. Octr. 1787.
On my arrival in Richmond the other day I found your favor of the 7th. from New york with some news papers inclosed. Mr. Thomas Pleasants who called on me the next day inquired whether I had lately heard from you which being acknowledged brot. forward a conversation on the new constitution and finding him a strenuous advocate for it, I asked if he had seen or read some peices in favor of it under the signature of an American Citizen, he said he had not. I then informed him I had received some papers from you, which contained three numbers on the subject and did not doubt he wod. be pleased with the perusal of them; whereupon he signified his desire to possess them. When I delivered them to him I told him it wod. not I thought be amiss they were put into the Printers hands, that he might, if he thought proper, print them in the News paper here. He said he wod. think of it, and I have not seen him since. I shall speak to him again on the subject so soon as I meet with him but have no doubt he will endeavour to have them printed.
I must confess I see many objections to the Constitution submitted to the Conventions of the States. That which has the greatest weight with me lies agt. the constitution of the Senate, which being both legislative and Executive and in some respects judiciary is I think radically bad. The President and the Senate too may in some instances legislate for the Union, withot. the concurrence of the popular branch as they may make treaties and alliances which when made are to be paramount the law of the land. The State Spirit will also be preserved in the Senate as they are to have equal numbers and equal votes. It is to be feared this Body united with the President as on most occasions it is to be presumed they will act in concert will be an overmatch for the popular branch. Had the Senate been merely legislative even proportioned as they are to the States, it wod. have been less exceptionable; and the President with a member from each State as a privy Council to have composed the Executive. There is also a strong objection agt. the appelate jurisdiction over law and fact, independent of a variety of other objections which are and may be raised agt. the Judiciary arrangement and the undefined powers of that department. I own I should have been pleased to see a declaration of rights accompany this constitution as there is so much in the execution of the Government to be provided for by the legislature and that Body possessing too great a portion of Aristocracy. The legislature may and will probably make proper and wise regulations in the Judiciary as in the execution of that branch of power the Citizens of all the States will generally be equally affected. But the reflection that there exists in the constitution a power that may oppress makes the mind uneasy and that oppression may and will result from the appelate power of unsetling facts does to me appear beyond a doubt. To rehearse the Doubts and difficulties that arise in my mind when I reflect on this part of the Judiciary power wod. I am sure to you be unnecessary. It wod. be more troublesome than usefull to recite the variety of objections that some raise some of them of more others of inconsiderable weight. Could I see a change in the Constitution of the Senate and the right of unsetling facts removed from the Court of Appeals I could with much less reluctance yeild my assent to the System. I could wish I own to see some other alterations take place but for the accomplishment of them, I wod. trust to time, and the wisdom and moderation of the legislature rather than impede the puting the new plan in motion, was it in my power, because I well know our desperate situation under the present form of Government. It is at this time very difficult to inform you what is the prevalent opinion among the people. If we are to judge of them at large from their representatives here they must be very much divided and I think the advocates for the new plan rather diminish than increase in number. You will have from the Executive an accot. of the proceedings of the Houses on the report of the Convention. I think they have taken a wise course in delivering it over to the People withot. conveying sentiments of approbation or Disapprobation. As yet nothing of consequence excepting the referring to the People the new Constitution, has been done in the assembly. Tomorow they are to discuss the recommendation of Congress respecting British debts. I think there will be a majority in the Delegates for the repeal of the laws. How it will go down in the Senate I am unable to calculate. You shall be occasionally informed how we go on. With real affection and esteem, I am, Yr. friend & Servt
Jos: Jones.
